DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-15 are pending upon entry of amendment filed on 6/26/20.

Applicant’s election of group I, claims 1-11, 13, 14 without traverse in the reply filed on 12/17/20 has been acknowledged.   

Accordingly, claims 12 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-11, 13 and 14 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 6/29/20 and 9/17/20 have been acknowledged.

4.	The oath filed on 7/24/20 has been entered.

5.	Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The use of the term “optionally” in claim 1 (note step c) renders the claim indefinite because it is unclear whether the limitations following such terms or phrases are part of the claimed invention.  See MPEP 2173.05 (h).

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/0009097 in view of WO 2012/011271 (IDS reference) as is evidenced by the U.S. Pat. 8,962,804 and U.S. Pub. 2013/0216742.



The disclosure of the ‘097 publication differs from the instant claimed invention in that it does not teach the ustekinumab antibody and determine IL-23/12 binding affinity as in claim 1 (step (a) and (d), reducing sialic acid contents and formulating in buffer containing histidine, sucrose and polysorbate as in claims 1, 5-7 and 11, 13-14 of the instant application, respectively. 

The ‘271 publication teaches the method of making reduced glycosylated antibodies including  ustekinumab in CHO cells and the reduction of sialic acid lowers immune tolerance and provides higher efficacy during the treatment due to a lowered circulatory clearance rate ([0037]).  Because the transfection method to express protein of interest in CHO is well known and the method for reducing sialic acid for cetuxima or panitumumab (p. 25-34) are equally applicable for ustekinumab.   

As evidenced by the ‘804 patent, the ustekinumb has the claimed SEQ ID NO:1-2 as in the SEQ ID NO:115 and 161, respectively.

Likewise, the ‘742 publication teaches that the ustekinumab (Stelara) is a human interlukin 12/23 antagonist presently indicated for treatment of adult patient with psoriasis.  The ‘742 publication further teaches that the ustekinumab disrupts the IL-12/23 medicated signaling in in vivo models ([218-219]). The commercial formulation is available in prefilled single syringe in L-histidine monohydrochloride monohydrate, polysorbate and sucrose ([220]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize methods taught by the ‘271 and ‘742 publications into the methods taught by the ‘097 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the ustekinumab is IL-12/23 antagonist and available as a treatment method for psoriasis, the reduction of sialic acid improve therapeutic efficacy by lowering clearance and reduce immune tolerance.  Characterization of binding or competition of binding for IL12/23 is critical and selection would be obvious to characterize to perform IL-12/23 binding by known ELISA assays taught by the ‘097 publication meeing the limitations of the step (d) of claim 1 of the instant application.  

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	No claims are allowable.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 11, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644